 Case 17-14454-elf          Doc 756-4 Filed 07/12/21 Entered 07/12/21 10:46:55              Desc
                                 Proposed Order Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 --------------------------------------------------- x
 In re                                               :     Chapter 11
                                                     :
                                                     :
 ISLAND VIEW CROSSING II, L.P.,                      :     Case No. 17-14454 (ELF)
                                                     :
                            Debtor.                  :
                                                     :
                                                     :
 --------------------------------------------------- x

  ORDER ALLOWING ADMINISTRATIVE EXPENSE IN FAVOR OF STRADLEY
RONON STEVENS & YOUNG, LLP BASED ON SUBSTANTIAL CONTRIBUTION TO
        THE BANKRUPTCY ESTATE PURSUANT TO 11 U.S.C. 503(b)

        AND NOW, this             day of                 , 2021, upon consideration of the Motion of

Stradley Ronon Stevens & Young, LLP (“Stradley”) for Entry of an Order Allowing

Administrative Expense Pursuant to Sections 503(b)(3)(D) and 503(b)(4) of the Bankruptcy Code

(the “Motion”) and any objections thereto, and after notice and a hearing, and with good cause

appearing:


        1.       The Motion is granted.


        2.       All objections to the Motion not previously withdrawn are hereby overruled.


        3.       An administrative expense under Section 503(b)(3)(D) of the Bankruptcy Code is

hereby allowed in favor of Stradley in the amount of $                                         .


        4.       An administrative expense under Section 503(b)(4) of the Bankruptcy Code is

hereby allowed in favor of Stradley in the amount of $                                         .




                                                                                           4786324v.3
 Case 17-14454-elf       Doc 756-4 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
                              Proposed Order Page 2 of 2



         5.     The Chapter 11 Trustee timely shall cause to be paid the full amount of the

administrative expenses allowed above in accordance with the applicable timelines for the

payment of such administrative expense in this chapter 11 case.




Dated:                                , 2021
         Philadelphia, Pennsylvania                 Hon. Eric L. Frank
                                                    United States Bankruptcy Judge




                                               2

                                                                                     4786324v.3
